DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 	16/335,131 entitled "METHOD AND DEVICE FOR OPERATING P2P FINANCIAL SERVICE ON THE BASIS OF STAGE, AND COMPUTER-READABLE RECORDING MEDIUM" filed on December 13, 2019 with claims 1 to 18 pending.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 20, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following Claims 1-18 are rejected under 35 USC 112(b) because they fail to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

The terms “stage”  and  “stage groups” are  relative  terms which renders the claim indefinite.  The terms The terms “stage”  and  “stage groups” are  not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The specification suggests the term ‘stage’ could mean ‘financial product’, (par. 6) “…a P2P financial product (or stage)…” A person of ordinary skill would understand the term ‘product’ in the context of the specification does not denote a tangible, physical structure. A person of ordinary skill would understand the term ‘product’ is used in this context to mean something akin to ‘scheme’, i.e., a financial scheme (stage) to derive profit from the activity of borrowing or lending funds. The user may participate in the financial scheme using the user’s computing device. See specification, pars. 5-7).
How does a “stage” differ from a “stage group”?
The term “spaces” and “order”  is  relative a term which renders the claim indefinite.  The term “spaces” and “order”  are  not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For example, the specification reads [9] “the stage includes a plurality of stage participation spaces, the plurality of stage participation spaces sequentially correspond to a plurality of stage orders…” It remains unclear exactly what space means. Is it a 
The term “stage orders” is relative a term which renders the claim indefinite.  The term “stage orders” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
It combines two already nebulous terms into a new term that further remains unclear.
The term “subscribes” in Claims 2 and 8 is relative a term which renders the claim indefinite.  The term “subscribes” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The Specification does not clarify if subscribe means to ‘follow’ an investment opportunity as in a social media sense, or a paid subscription to an investment platform, or to engage in a financial transaction?
The term “use records” in Claims 4 and 10 is relative a term which renders the claim indefinite.  The term “use records” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The Specification only once mentions the term [41] “The internal user credit information may include use records
Therefore the claims are rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-18 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“operating a financial service….” 
“generating… participation spaces ….and set n rounds of payment….”
“determining…a payment amount….”
“receiving the determined payment amount ….”
“paying the received payment amount….”
These limitations clearly relate to managing transactions/interactions between payors and payees.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to determine a payment amount or receive a payment amount recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“server”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0034]   a user equipment (UE)… may be a device such as a smartphone, a tablet, and a laptop computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 3: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 4: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 5: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 6: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 13:
“non-transitory computer-readable recording medium”: merely applying digital storage technologies  as a tool to perform an abstract idea
Claim 14: 
“non-transitory computer-readable recording medium”: merely applying digital storage technologies  as a tool to perform an abstract idea
Claim 15: 
“non-transitory computer-readable recording medium”: merely applying digital storage technologies  as a tool to perform an abstract idea
Claim 16: 
“non-transitory computer-readable recording medium”: merely applying digital storage technologies  as a tool to perform an abstract idea
Claim 17: 
“non-transitory computer-readable recording medium”: merely applying digital storage technologies  as a tool to perform an abstract idea
Claim 18:
“non-transitory computer-readable recording medium”: merely applying digital storage technologies  as a tool to perform an abstract idea
 


















are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0034]   a user equipment (UE)… may be a device such as a smartphone, a tablet, and a laptop computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 7 recites: 
“operating a financial service….” 
“receive a transmission request of a stage-based financial application….”
“transmit the stage-based financial application….”
“a payment time of the amount to be paid to the user is determined….”
These limitations clearly relate to managing transactions/interactions between payors and payees.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to determine a payment amount or receive a payment amount recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“server”, “communication unit”, “a processor”, “user equipment”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0034]   a user equipment (UE)… may be a device such as a smartphone, a tablet, and a laptop computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 7 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 8: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 9: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 10:
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
 Claim 11: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 12: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
 







are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0034]   a user equipment (UE)… may be a device such as a smartphone, a tablet, and a laptop computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[0034]   a user equipment (UE)… may be a device such as a smartphone, a tablet, and a laptop computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-18 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4,  13, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Luchene ("VIDEO GAME WITH VENTURE CAPITAL FUNDING MANAGEMENT", U.S. Publication Number: 20070117601 A1).
Regarding Claim 1, 
Luchene teaches,







 generating, by a financial service server, a stage including k number of participation spaces designated in order and set n rounds of payment for each participation space per a request of a first user;
(Luchene [0227] the virtual offering may be in tranches or classes.
Luchene [0327]  It may be, for example, a single vote system, a multiple-round vote system, a multiple vote system, a ranked vote system, a scored vote system or any variation thereof.
Luchene [0328] In the following round, the two proposals which received the most votes of the three are voted on again and the winning proposal is selected for investment purposes.
Luchene [0359] They may accrue on the entire investment, or just the stage of investment reached at that point. 
Luchene [0373] Such amounts may be a percentage of the cash available in the funding round or may be a fixed amount 
Luchene [0144] In some embodiments, a player character may be limited from lending currency to ...another player character controlled by the same player, or a player character that is a family member, guild member, or affiliated in some way with the lending player character.
Luchene [0022] Virtual Financial Obligation—An agreement by a player character or entity to pay one or more game attributes to another player character, entity or the game server.... or may require multiple payments over time. The obligation may specify when payments and/or interest are due.)
	distributing, by the financial service server, the number of participation spaces to k number of second users requesting participation in the stage
(Luchene [0144] In some embodiments, a player character may be limited from lending currency to ...another player character controlled by the same player, or a player character that is a family member, guild member, or affiliated in some way with the lending player character.
Luchene  [0273] there may be a general partner that may include the virtual fund's management company and investors which may be limited partners in the fund.... In another embodiment, there may be limitations on the number of virtual venture capital funds a character can participate in either as part of the management team, or an investor.)
respectively determining, by the financial server, a payment amount from the second users and an amount to pay to the second users and a payment time for the payment amount and a time to pay for each participation space for each round; receiving the determined payment amount from the k number of second users by the payment time for each round; 	and paving the received payment amount to the second user of the participation space having the corresponding order of one of the n rounds, when the payment time for the one of the n rounds is elapsed and the time to pay for the one of the n rounds comes. 
(Luchene [0274]  different limitations imposed upon them regarding the amount, type, and quantity of investments that can be made by a particular virtual VC fund.
Luchene [0014] This value can be determined by multiplying the value of a virtual currency amount by the current exchange rate to real dollars.
Luchene [0015] Total virtual obligation amount-the total amount of the virtual financial obligation(s) associated with a player character's account.
Luchene [0022]  This obligation can be a one time payment, or may require multiple payments over time. The obligation may specify when payments and/or interest are due.
Luchene [0227] the virtual offering may be in tranches or classes.
Luchene [0410] the game environment or other entity that received the funding from the VC fund)
Regarding Claim 2, 
Luchene teaches,







 wherein the financial service server groups the plurality of stages to set at least one stage group, when a third user subscribes to at least two of the plurality of stages, and the financial service server determines a stage order assigned to the third user in a second stage based on a stage order assigned to the third user in a first stage, when the at least two stage groups comprise the first stage and the second stage.
(Luchene [0227] the virtual offering may be in tranches or classes.
Luchene [0270] “venture capitalist funds” or “VC funds” though the methods and steps may similarly apply to other sources of funding such as angel investors, hedge funds or merchant banking funds.
Luchene [0277] VC owners....VC accounts.
Luchene [Claim 10] one or more parties to the VC fund agreement 
Luchene [0384]  card value can be allocated to different virtual asset classes....The specific virtual asset classes or services may be outlined in the term sheets or determined by a) the VC fund,... c) the owner(s)
Luchene [0181]  in an order designated by the virtual loan agreement
Luchene [0205] Receive a group registration.)
Regarding Claim 4, 
Luchene teaches,







 determining, by the financial service server, whether generation of the stage is available based on the first user's first credit rating or participation of the stage is available based on the second user's first credit rating;
(Luchene [0020] Virtual Credit Score—a score given to player characters in a video game based on one or more of the following criteria: the virtual assets they possess, the age of the character account, the type of account, e.g. basic or premium, the available credit line of the credit card associated with the account
Luchene [0320] 3. Determine an ownership investment structure based on the value, and the credit scores of the player characters.)
	and determining, by the financial service server, a second credit rating by adjusting the first credit rating based on the corresponding user's use records in the stage while that is in operation, wherein the first credit rating is determined based on the corresponding user's use records in a previous stage through the stage-based financial application, and the second credit rating is adjusted based on the corresponding user's use records in the stage.
(Luchene [0020] Virtual Credit Score—a score given to player characters in a video game based on one or more of the following criteria: the virtual assets they possess, the age of the character account, ...the available credit line of the credit card associated with the account, the existing virtual financial obligations of the player character account, the player character's payment history including days to pay, amounts overdue or delinquent...and/or the factors used in the real world to determine a credit score.
Luchene [0191] real or virtual credit scores
Luchene [0184] This decision can be made by the game server based on the venture and the player character credit scores or real world credit line and/or manually. Luchene [0020] Virtual Credit Score—a score given to player characters in a video game based on one or more of the following criteria: the virtual assets they possess, the age of the character account, ...the available credit line of the credit card associated with the account, the existing virtual financial obligations of the player character account, the player character's payment history including days to pay, amounts overdue or delinquent...and/or the factors used in the real world to determine a credit score.
Luchene [0191] real or virtual credit scores
Luchene [0184] This decision can be made by the game server based on the venture and the player character credit scores or real world credit line and/or manually.)
















Regarding Claim 13, 
Luchene teaches,







 A non-transitory computer-readable recording medium on which a computer program for executing a method according to claim 1 is recorded.
(Luchene [0114]   The server 20 typically comprises a processor which is in communication with a storage device, such as an appropriate combination of RAM, ROM, hard disk, and other well known storage media.
Luchene [0101] programmed general purpose computers and computing devices.)
Claim 14 is rejected on the same basis as Claim 13.
Claim 16 is rejected on the same basis as Claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5-12, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Luchene in view of Tully (“SIMPLE TRANCHE LEVERAGE, SEE THROUGH LEVERAGE AND ENHANCED SEE THROUGH LEVERAGE”, U.S. Publication Number: 20110202444 A1) 








Regarding Claim 3, 
Luchene teaches the financial service of Claim 2 as described earlier.
Luchene does not teach when neither the first stage nor the second stage each allocates all spaces for participation in stage; 	the financial service server sets the first stage and the second stage to an allocation failure stage; and when a degree of similarity between characteristic information of the first stage and characteristic 
Tully teaches,
 when neither the first stage nor the second stage each allocates all spaces for participation in stage; 	the financial service server sets the first stage and the second stage to an allocation failure stage; and when a degree of similarity between characteristic information of the first stage and characteristic information of the second stage is equal to or higher than a threshold value, the financial service server sets the first stage and the second stage as combination candidates to be combined to one allocation success stage based on a first space for participation in the first stage and a second space for participation in the second stage.
(Tully [0068]  If for some reason that SPE does not have enough cash to pay all of the liabilities
Tully [0070] An SPE may issue tranched liabilities in order to purchase the tranched liabilities of another SPE...The amount by which each of the tranched liabilities of the first SPE will be affected will be determined by the amount of the shortfall 
Tully [0021] A given tranche of a first financial instrument may contain the risk of a plurality of preceding tranches 
Tully [0002] Ratings act as a relative value and relative safety measure for all rated fixed income instruments.
Tully [0022] calculating the STL(0) of the given tranche;
Tully [0023] calculating ESTL(1) for the preceding tranche by determining STL(0) for the preceding tranche and multiplying the determined STL(0) for the preceding tranche by the average borrower leverage of its underlying debt obligation)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the venture capital funding management system of Luchene to incorporate the tranche ratings of Tully as “securities generally require ratings in order to be sold to investors.” (Tully [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. tranche ratings) to a known concept (i.e. venture capital funding management) ready for improvement to yield predictable result (i.e. “ratings are used by investors to limit risk” Tully [0002])
Regarding Claim 5, 
Luchene teaches the financial service of Claim 4 as described earlier.
Luchene teaches,
wherein the first credit rating is further determined based on information related to whether the previous stage is completed, information related to a previous stage order selected at the previous stage, and information related to delinquency of a previous payment amount from the corresponding user at the previous stage, the second credit rating is adjusted based on information about the stage order
(Luchene [0020] Virtual Credit Score—a score given to player characters in a video game based on one or more of the following criteria:... the existing virtual financial obligations of the player character account 
Luchene [0046] Game performance parameter—any aspect of a Video Game by which a player character's performance can be measured. Game Parameters shall include, but not be limited to:
1. Completing all or part of a mission...4. Reaching a certain level or score....19. earning income...22. achieving deity or other status 23. improving player character status or caste ... 25. speed of accomplishing or changing the rate or trends of any or all of the above.)
Luchene does not teach and information related to delinquency of the payment amount from the corresponding user, and a selectable range of the stage order is determined based on another stage order selected by the user in another stage.
Tully teaches,
and information related to delinquency of the payment amount from the corresponding user, and a selectable range of the stage order is determined based on another stage order selected by the user in another stage.
(Tully [0068] If after paying that senior liability off in full their is still cash left over the junior liability will get whatever is left, and therefore will incur the loss of any shortfall. 
Tully [0070] The amount by which each of the tranched liabilities of the first SPE will be affected will be determined by the amount of the shortfall, the amount of subordination (junior liabilities which take the initial shortfall hit) and the thickness of the liability itself.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the venture capital funding management system of Luchene to incorporate the financial deficiency and subordination of Tully as to “incur the loss of any shortfall.” (Tully [0068]).        The modification would have been obvious, because it is merely applying a known technique (i.e. financial deficiency) to a known concept (i.e. venture capital funding management) ready for improvement to yield predictable result (i.e. “tranched liabilities … will be affected .by the amount of the shortfall, the amount of subordination” Tully [0070])
Regarding Claim 6, 
Luchene and Tully teach the financial service of Claim 5 as described earlier. 
Luchene teaches,







 wherein the second credit rating is further determined based on considering information about another users who forms a social network with the user in the stage.
(Luchene [0018] Virtual World—a world created in an online game such as World of Warcraft, or a virtual community such as Second Life, Eve or There.com.
Luchene [0020] Virtual Credit Score—a score given to player characters in a video game based on one or more of the following criteria: the virtual assets they possess, the age of the character account, the type of account, e.g. basic or premium, the available credit line of the credit card associated with the account)
Regarding Claim 7, 
 Luchene teaches,
  a financial service server for operating a   financial service based on a stage, the financial service server comprising: 	a communication unit for communicating with a relay server or a user equipment; 	and a processor operatively connected to the communication unit, wherein the processor is configured to receive a transmission request of a stage-based financial application directly from the user equipment or indirectly from the user equipment through the relay server, and to transmit the stage-based financial application directly to the user equipment or indirectly to the user equipment through the relay server, the stage-based financial application is 
(Luchene [0109] including a computer that is in communication (e.g., via a communications network) with one or more devices. The computer may communicate with the devices directly or indirectly, via any wired or wireless medium 
Luchene [0110]  any functions described herein as performed by the server computer or data described as stored on the server computer may instead be performed by or stored on one or more such devices.
Luchene [0114]  The server 20 typically comprises a processor which is in communication with a storage device
Luchene [0227] the virtual offering may be in tranches or classes.
Luchene [0328] In the following round, the two proposals which received the most votes of the three are voted on again and the winning proposal is selected for investment purposes.)
the stage comprises a plurality of spaces for participation in stage
(Luchene [0227]  the virtual offering may be in tranches or classes. Each tranche may have different ratings, and may or may not be secured by different assets, or may be unsecured)
a payment time of the amount to be paid to the user is determined in the stage by the stage order assigned to the user.
(Luchene [0022] This obligation can be a one time payment, or may require multiple payments over time. The obligation may specify when payments and/or interest are due.)
Luchene does not teach 
spaces respectively corresponds to one of a plurality of stage orders, an amount to be paid by the user or an amount to be paid to the user is determined in the stage according to one of the plurality of stage orders assigned to the user of the user equipment
(Tully [0021] A given tranche of a first financial instrument may contain the risk of a plurality of preceding tranches 
Tully [0022] calculating the STL(0) of the given tranche;
Tully [0023] calculating ESTL(1) for the preceding tranche by determining STL(0) for the preceding tranche and multiplying the determined STL(0) for the preceding tranche by the average borrower leverage of its underlying debt obligation)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the venture capital funding management system of Luchene to incorporate a plurality of tranches   of Tully as “Tranches may be issued liabilities of a Special Purpose Entity (SPE).” (Tully [0046]).        The modification would have been obvious, because it is merely applying a known technique (i.e. plurality of tranches) to a known concept (i.e. venture capital funding management) ready for (i.e. “a plurality of tranches, wherein a given tranche … is exposed to the risk of a preceding tranche” Tully [0042])
Claim 8 is rejected on the same basis as Claim 2.
Claim 9 is rejected on the same basis as Claim 3.
Claim 10 is rejected on the same basis as Claim 4.
Claim 11 is rejected on the same basis as Claim 5.
Regarding Claim 12, 
Luchene and Tully teach the financial service of Claim 11 as described earlier.
Luchene teaches,







 wherein the second credit rating is further determined based on information about another users who forms a social network with the user in the stage.
(Luchene [0020] Virtual Credit Score—a score given to player characters in a video game...virtual assets they possess...financial obligations of the player character account....and/or the factors used in the real world to determine a credit score.
Luchene [0029] Character Attribute—any quality, trait, feature or characteristic a particular Character can have that is stored in the corresponding Character Account. Character Attribtutes may include, but are not be limited to: 1. A character score...7. Virtual help points or credits...10. A relationship with another character)
Claim 15 is rejected on the same basis as Claim 13.
Claim 17
Claim 18 is rejected on the same basis as Claim 13.
Response to Remarks
Applicant's arguments filed on April 27, 2021, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 112
The Applicant states:
“The Examiner is respectfully invited to review the reference attached hereto, which is a partial copy of the journal published as "The American Journal of Sociology" in 1988 in which the description related to the "stage" of the instant application… the "stage" corresponds to "the rotating-credit associations", and "central fund" corresponds to "the received payment amount"…. This form of social capital depends on two elements: trustworthiness of the social environment,.. These associations are groups of friends and neighbors when typically meet monthly… As used herein, the "space" in the “participation space” of the present subject matter may refer to a virtual area where one can participate in the stage or a virtual seat provided on the stage."
Examiner responds:
Neither the Applicant’s Specification nor Claims mention any  "rotating-credit associations" or “central fund.” Therefore, Applicant’s response is not supported by the original disclosure.   Applicant’s Remarks and external reference material introduce new matter in an effort to provide definitions that are still unclear.  Moreover, the offered explanation that the ‘space’ in the ‘particular space’ is only examples that it may refer to a virtual area. However it does not explain the scope of the claim language at the time of the invention.
Prior Art Cited But Not Applied



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gardiner (“METHODS AND SYSTEMS FOR SELF-FUNDING INVESTMENTS”, U.S. Publication Number: 20140258093 A1) proposes enabling the creation and configuration of lending circles for members of organized communities and relates to lending marketplace for loans. A lending marketplace includes borrowers seeking loans and investors who agree to provide the loan funds in return for a commitment from the borrower to repay the funds on agreed terms.
Song (“ENABLING PEER-TO-PEER LOAN TRANSACTION”, U.S. Publication Number: 20170169508 A1) proposes enabling peer-to-peer loan transactions. In particular, the message system allows users of a social networking system to initiate peer-to-peer loan transactions.
Givling (“METHOD AND SYSTEM FOR GAMIFIED CROWDFUNDING”, U.S. Publication Number: 20160110776 A1) proposes gamified crowdfunding over the Internet in order to crowdfund worthy or charitable causes while offering incentives and rewards in the form of an entertaining game and the potential added benefit of a share of the proceeds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.E./Examiner, Art Unit 3697
 /CHRISTINE M BEHNCKE/ Supervisory Patent Examiner, Art Unit 3697